The facts are sufficiently stated in the opinion of the Court by Mr.Justice Walker.
This action was brought in the court of a justice of the peace of Craven County to recover the sum of $100, with interest from 31 July, 1910, and the plaintiff complained in that court that it was due by contract for the rent of space in a storeroom. The defendant "denied the indebtedness, and alleged a breach of the contract by way of defense." The plaintiff recovered in the justice's court, and (279) defendant appealed to the Superior Court, where there was a trial by jury. Both parties introduced evidence, and the jury returned a verdict for the defendant. Plaintiff thereupon moved for judgment non obstante veredicto. The charge of the court is not in the record, and it appears that no exceptions were taken during the course of the trial, before the verdict was rendered. The court overruled the motion for judgment, and the plaintiff appealed to this Court from a judgment for defendant.
We think the ruling of his Honor was correct. At common law a judgmentnon obstante veredicto would be allowed only when the plea confessed a cause of action and set up matters in avoidance which were insufficient, although found true, to constitute either a defense or a bar to the action.Moye v. Petway, 76 N.C. 327; Ward v. Phillips, 89 N.C. 215; Walker v.Scott, 106 N.C. 56; Riddle v. Germanton, 117 N.C. 388. It was said inMoye v. Petway, supra, that the motion for such a judgment must, of course, be made after verdict, and the practice in such cases is very restricted. The motion will not be granted unless it appears from the plea and the verdict, and not from the evidence, that the plaintiff is entitled to the judgment. Before the verdict, the plaintiff could take judgment as on "nildicit," or as if there had been no plea or defense, treating the plea, or now the answer, as a sham one, and even if he traversed the matter relied on in avoidance, and the issue was found against him, he was still allowed to take judgment, *Page 235 
notwithstanding the verdict, the practice having been adopted to discourage sham pleas and defense. No such case is presented in this record. The plaintiff alleged that the defendant is indebted to him for rent, in the sum of $100, and the defendant simply denied the allegation and alleged a breach of the contract as a bar to the action. This was not a plea by confession and avoidance, for it was tantamount to the general issue, or a direct traverse of the plaintiff's allegation. If there is no evidence to establish the plaintiff's case, the defendant should either demur to the evidence or request the court to charge the jury that there is no evidence, and that, therefore, they should answer the issue in favor of the defendant, and likewise, if there is no evidence to establish the defense, the plaintiff should request the court to give a similar (280) charge in his favor; but this must be done before verdict, and, as said by Chief Justice Pearson in Moye v. Petway, supra, this practice "has not the slightest bearing upon a motion for judgment non obstanteveredicto, which is made by the plaintiff, after verdict, for insufficiency of the defendant's matter in avoidance. There are no two matters of practice more entirely different in all respects." In addition to this, it is familiar learning that any defect or insufficiency in the evidence must be called to the attention of the court, by a prayer for instructions, before verdict, so that cases may be tried on their true merits, and to prevent the loss of rights by mere inadvertence. Sutton v. Walters,118 N.C. 495; S. v. Kiger, 115 N.C. 746; S. v. Hart, 116 N.C. 977. The party is not allowed to take two chances, that is he may not speculate on the verdict, hoping that it will be in his favor, and, if he loses or is disappointed in his expectation, move after verdict to set it aside because of a failure or defect of proof, when, if he had called the attention of the court to the matter before the case was submitted to the jury, his adversary might have remedied the defect or supplied the missing evidence.
The defendant's counsel contended, though, that this rule of practice or procedure should not apply to cases in the court of a justice of the peace, for the reason that no pleadings are there required, or, rather, no formal pleadings; but this, we think, is a misapprehension. It is true that the pleadings in that court may be oral, but it is expressly provided, by Revisal, sec. 457, that the "pleadings in the courts of justices of the peace shall be (1) the complaint of the plaintiff; (2) the answer of the defendant," and by section 1458, that "the pleadings may be either oral or written; if oral, the substance may be entered by the justice on his docket; if written, they may be filed by the justice and reference to them be made on his docket." It is further provided by section 1459 and section 1460, that "the complaint must state in a plain and direct *Page 236 
manner the facts constituting the cause of action," and "the answer may contain a denial of the complaint or any part thereof, and also a statement, in a plain and direct manner, of any evidence constituting a defense or counterclaim." This Court has been liberal in construing (281) pleadings filed in a justice's court, but, nevertheless, they should conform to the requirements of the statute. Illustration of the degree of particularity required in justice's courts in found in the requirement that "the general issue entered on the justice's docket will be considered as (merely) a general denial of plaintiff's cause of action"Blackwell v. Dibbrell, 103 N.C. 270; that the pendency of another action must be specially pleaded in the answer or deemed to be waived (Montague v. Brown, 104 N.C. 163; Hawkins v. Hughes, 87 N.C. 115); that a former judgment must be specially pleaded, as it will not be considered under an answer merely denying indebtedness to the plaintiff.Smith v. Lumber Co., 140 N.C. 375; Harrison v. Hoff, 102 N.C. 1236;Blackwell v. Dibbrell, supra. It appears in this case that the general issue was pleaded, and on the face of the answer there is no suggestion of any confession of the plaintiff's claim, with a statement of matter in avoidance. The case must, therefore, be governed by the general rule of practice, and we cannot examine the evidence for the purpose of determining whether there was a confession of the indebtedness and insufficient matter pleaded in avoidance.
No error.
(282)